UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7122



GARY S. GUTMAN,

                                               Plaintiff - Appellant,

             versus


DEBORAH CRAWFORD; JOHN KAY BANCROFT, Esquire,
in his individual capacity,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-388-2)


Submitted:    November 19, 2002           Decided:     December 11, 2002


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary S. Gutman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary S. Gutman appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. §

1915A(b) (2000) and declining to exercise supplemental jurisdiction

over his state law claims.    We have reviewed the record and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.    See Gutman v. Crawford,

No. CA-02-388-2 (E.D. Va. July 1, 2002).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2